ON MOTIONS
 OPINION
Two motions are presented on this appeal from a judgment of the First judicial district court, county of Storey. The parties are the same as in cause No. 3316, 107 P.2d 128, decided this day. As in that case, so in this, the appeal is upon the judgment roll alone, there being no bill of exceptions.
1. Respondent has moved this court to strike certain parts of the record on appeal. Appellant has moved for an order dismissing respondent's said motion upon the same grounds as those set forth in its corresponding motion in case No. 3316. For the reasons given in the opinion in that case, appellant's motion is denied.
2, 3. Respondent's motion to strike is granted as to the following (page numbers are those in the Transcript on Appeal): Notice of motion, pp. 18, 19; Court Minutes of October 20, 1939, pp. 20, 21; Minute Order of October 27, 1939, denying defendant's motion made on October 20, 1939, p. 22; Notice of Decision, p. 23; Conclusions of Law, pp. 26, 27. None of the aforesaid papers or matters is properly a part of the judgment roll. Respondent's motion is denied as to the Findings of Fact, pp. 24-26. They are properly included in the judgment roll.
4. As respondent's motion to strike was not noticed until after appellant had filed its opening brief, appellant is given until and including the 5th day of December 1940 in which to serve and file, if it so desires, another brief in lieu of its opening brief, or take such other steps as it may be advised. Respondent will have fifteen days after service and filing of appellant's brief within which to serve and file its answering brief, and appellant fifteen days thereafter in which to serve and file its closing brief. *Page 19